This is an appeal by an insurance carrier from an award in claimant’s favor. The sole question concerns the issue of policy coverage. The record is very unsatisfactory and unintelligible and the court cannot pass upon the questions presented, particularly on the question as to whether or not the carrier is estopped to raise the question argued. The determination of the [State] Industrial Board is modified by reversing the award as against the carrier and remitting the matter to the State Industrial Board to consider any further testimony that may be offered. Hill, P. J., Rhodes, *893Bliss and Heffeman, JJ., concur; Crapser, J., dissents, and votes to affirm the award appealed from.